Citation Nr: 0513951	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-06 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability prior to January 5, 
1993.

2.  Whether there was clear and unmistakable error in the 
rating decision of June 12, 1972 which denied entitlement to 
a total rating for compensation purposes based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1960 
to January 1963.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  

Although a September 1993 statement from the veteran appears 
to be raising a claim of entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for heart disease 
due to medication given to him while he was at the Ireland 
Army Hospital at Fort Knox, Kentucky, the Board notes that 
the veteran is already service-connected for heart disease.  
Consequently, a claim for entitlement to service connection 
for heart disease under the provisions of 38 U.S.C.A. § 1151 
is moot.


FINDINGS OF FACT

1.  An informal claim for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) was received by VA in 1971, with 
a formal claim submitted in April 1972; the claim was denied 
in June 1972 and not timely appealed.

2.  A subsequent claim for entitlement to a TDIU was received 
by VA on November 20, 1984; VA sent the veteran VA Form 21-
8940 in March 1985 to complete and return in order to 
continue his claim for entitlement to a TDIU, but the form 
was not timely returned.  

3.  An Application For Increased Compensation Based On 
Unemployability was received by VA on July 26, 1994.

4.  A November 1994 rating decision granted a 100 percent 
evaluation for service-connected coronary artery disease, 
with hypertension effective December 2, 1993, with the 
effective date subsequently changed to January 5, 1993.


5.  The denial of entitlement to a TDIU by rating decision in 
June 1972 was supported by the evidence then of record and 
was consistent with VA law and regulations then in effect.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU prior to January 
5, 1993 have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

2.  The June 1972 rating decision did not contain clear and 
unmistakable error (CUE) in denying entitlement to a TDIU.  
38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Common Factual Background

On VA examination in March 1963, the heart and peripheral 
vessels were unremarkable, except for a Grade I early 
systolic murmur, which was not considered to be 
hemodynamically significant.  An electrocardiogram (EKG) was 
normal.  Blood pressure was 160/96.  The diagnoses were 
muscular paralysis and hypertensive vascular disease.  

Service connection for hypertension was granted by rating 
decision in June 1963 and a noncompensable evaluation was 
assigned effective January 20, 1963, the day following 
service discharge.  

A claim for compensation or pension was received by VA in 
July 1971 and a letter from the veteran's congressman noting 
that the veteran had hypertension and heart disease and was 
unable to work was received in August 1971.  

A September 1971 rating decision denied an increased 
evaluation for the veteran's service-connected hypertension.  
An October 1971 notice of disagreement also included a 
notation by the veteran that he was 100 percent disabled.  

The veteran complained on VA examination in January 1972 of 
chest pain.  A chest x-ray and EKG were normal.  Elevated 
blood pressure readings were recorded.  Hypertensive vascular 
disease was diagnosed.

A February 1972 rating decision granted an increased 
evaluation of 60 percent for hypertension, effective July 15, 
1971, based on clear and unmistakable error in the September 
1971 rating decision.  

An Income-Net Worth And Employment Statement, VA Form 21-527, 
in support of a claim for entitlement to a TDIU, was received 
by VA in April 1972.  The veteran noted on the form that he 
had applied for benefits from the Social Security 
Administration or Railroad Retirement but that the monthly 
amount and beginning date was unknown.

According to a May 1972 hospital report from Appalachian 
Regional Hospitals, the veteran was hospitalized with 
tachycardia and pressure in the left anterior chest.  It was 
noted that he had not had any symptoms of hypertension during 
the previous year, and was doing well until the day of 
hospital admission.  Heart examination did not show any 
abnormality.  The discharge diagnoses were hyperkalemia 
periodic paralysis; and hypertension, essential, labile.  

A June 1972 rating decision denied the claim for entitlement 
to a TDIU because of the veteran's young age and the 
cardiovascular medical findings, and the veteran was notified 
of the decision later in June 1972.  He did not timely 
appeal.

According to VA hospital records dated in November 1981, an 
EKG showed sinus bradycardia only; a chest x-ray was normal.  
The diagnoses were hyporeninemic-hypoaldosteronism, 
hypertension, and atypical chest pain with negative graded 
exercise test in 1981.

A Social Security Administration decision dated in February 
1984 awarded the veteran disability benefits effective in May 
1971 due to severe hyporeninemia and hypoaldosteronism with 
history of probable hyperkalemic paralysis and hyperkalemia; 
hypertension, controlled; atypical chest pain and history of 
anxiety reaction was received by VA in June 2000.

Claims for entitlement to an increased evaluation for 
hypertension and for a TDIU were received by VA in October 
1984.  A letter was sent to the veteran in March 1985 in 
relation to his TDIU claim requesting that he fill out and 
return enclosed VA Form 21-8940 seeking additional 
information as soon as possible; he was told that if he did 
not return the form within one year from the date of the 
letter, benefits might not be paid prior to the date of its 
receipt.  No response was received within one year.

The veteran was hospitalized at a VA hospital in December 
1993 with chest pain and headache.  He said that the pain had 
been bothering him at times over the past couple of months 
and had been gradually getting worse.  The discharge 
diagnoses included atypical chest pain, ruled out for 
myocardial infarction, and probable ischemic attacks.  

An Application For Increased Compensation Based On 
Unemployability was received by VA on July 26, 1994.  A 
November 1994 rating decision granted a 100 percent 
evaluation for service-connected coronary artery disease, 
with hypertension, effective December 2, 1993.  

A December 2002 Statement of the Case includes a denial of a 
claim of CUE in the June 1972 rating decision.

A December 2002 RO decision changed the effective date of the 
100 percent evaluation for hypertension to January 5, 1993 
based on clear and unmistakable error in the November 1994 
rating decision.  The veteran timely appealed.



TDIU

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In July 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish his claim for entitlement to 
a TDIU.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
relevant evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, because the issue in 
this case involves the issue of entitlement to a TDIU prior 
to January 1993, a current examination is not relevant.  The 
Board concludes that all available evidence that is pertinent 
to the claim decided herein has been obtained and that there 
is sufficient evidence on file on which to make a decision.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Pertinent law and regulations

A claim for a total rating is essentially a claim for an 
increased rating.  The law with regard to determining the 
effective date of an increased evaluation is set forth in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o).  The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2004).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to a higher disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).
A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  However, the informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2004).



Analysis

It has been contended that a TDIU should be granted effective 
in December 1971 because that was when the veteran was 
awarded disability benefits by the Social Security 
Administration.  

As noted above, a claim for TDIU is essentially a claim for 
an increased rating.  Consequently, the effective date of an 
award of increased compensation is normally the later of the 
date of receipt of claim or the date entitlement arose, 
unless there is evidence demonstrating that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim.   

Because the veteran was ultimately awarded a 100 percent 
rating for his service-connected hypertension effective 
January 5, 1993, the Board must determine whether there is 
evidence of a claim for TDIU that was not finally adjudicated 
or medical evidence of total disability due to service-
connected heart disease prior to January 5, 1993.  

Statements received in 1971 can be construed as an informal 
claim for TDIU, and a formal claim for TDIU was received in 
April 1972.  A June 1972 rating decision denied the claim for 
entitlement to a TDIU, and the veteran was notified of the 
decision later in June 1972.  He did not timely appeal and 
that decision is final.  See 38 U.S.C.A. § 7105 (2004).  A 
claim for entitlement to a TDIU was subsequently received by 
VA in October 1984.  In response to the claim, VA sent the 
veteran a letter in March 1985 telling him that he needed to 
fill out an enclosed VA Form 21-8940 to continue his appeal.  
Because the veteran did not return the form within a year, 
the claim is considered abandoned and further action will not 
be taken unless a new claim is received.  See 38 C.F.R. § 
3.158(a).

Although it is contended that the Social Security 
Administration award granted in February 1984 shows that the 
veteran was totally disabled beginning in May 1971, the 
effective date of the Social Security Administration award, 
the disability award was given due to multiple disabilities, 
most of which were not service-connected.  In fact at that 
time, the veteran's service-connected hypertension was noted 
to be controlled.  

The initial correspondence after March 1985 related to a 
claim for TDIU was not until June 1994, which is after the 
January 1993 date of the 100 percent rating.  Consequently, 
entitlement to a TDIU prior to January 5, 1993 is not 
warranted regardless of when the date of entitlement arose, 
as the date for an award of increased compensation is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400.  

CUE Claim

Initial Considerations

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to clear and unmistakable error claims.  In Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001), the Court held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  A claim 
of CUE it is not by itself a claim for benefits.  Thus, CUE 
is fundamentally different from any other kind of action in 
the VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  See also 38 
C.F.R. § 20.1411(c), (d) (2004).

Nevertheless, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument on this matter.  They have not 
pointed to any pertinent evidence that exists and which has 
not been associated with his VA claims folder and they have 
not asked that any additional evidence be obtained.  The 
Board observes in this connection that in general a CUE claim 
does not involve the submission of additional evidence apart 
from what already resides in the claims folder.  In this 
case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folder.  

Law and Regulations

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b) (2004).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the March 1994 decision in determining 
whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  

Analysis

As part of the decision on whether entitlement to a TDIU 
prior to January 5, 1993 was warranted, the December 2002 
Statement of the Case addressed the CUE issue and concluded 
that the June 1972 rating decision was not CUE.

The Court has consistently stressed the rigorous nature of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-4.

It has been contended that the June 1972 rating decision was 
CUE because VA failed to obtain the veteran's Social Security 
Administration evidence even though the veteran had noted on 
his April 1972 claim that he was applying for Social Security 
benefits and because his service-connected disability was 
severe enough to warrant TDIU.

The April 1972 TDIU application does not indicate that the 
veteran was receiving Social Security disability benefits at 
the time of the application.  Rather, it was noted that he 
had applied for benefits from either Social Security or 
Railroad Retirement but had not heard anything.  With respect 
to the veteran's service-connected hypertension, there was 
evidence that he had hypertension, but he also had a normal 
chest x-ray and EKG.

Based on the above, the Board concludes that the June 1972 
rating decision constituted a reasonable exercise of rating 
judgment under the law, in light of the lack of evidence that 
the veteran was receiving Social Security benefits and in 
light of the medical evidence on file.  

The Board concludes that the veteran is essentially 
expressing disagreement as to how the RO weighed the evidence 
in its June 1972 denial of a claim for TDIU.  Even if there 
was evidence on file on which a grant of TDIU could have been 
awarded in June 1972, this is not a basis for a valid CUE 
claim.  See 38 C.F.R. 
§ 20.1403(d)(3) (2004).  The Court has made it clear that a 
disagreement as to how the facts were weighed or evaluated 
does not provide a basis to find clear and unmistakable 
error.  See Russell, 3 Vet. App. at 313-14; see also Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996).

This is not a case in which either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied, as is required in a CUE claim.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  
Consequently, for reasons stated above, CUE was not shown in 
the denial of TDIU by the rating decision dated in June 1972.   

Although the case of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), was cited in February 2000 in support of the veteran's 
claim it was error for VA not to obtain his Social Security 
records, Hayre is not applicable to the veteran's case 
because it involved service medical records and not, as in 
this case, a Social Security decision that had not yet been 
made.  Moreover, in Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002), the United States Court of Appeals for the 
Federal Circuit held that a breach of a duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  This decision, in 
pertinent part, overruled Hayre to the extent that the 
decision held the existence of "grave procedural error" 
rendered a decision of the VA non-final.


ORDER

A TDIU prior to January 5, 1993 is denied.  

The June 12, 1972 rating decision denying entitlement to a 
TDIU was not CUE; accordingly, the appeal is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


